Conviction in District Court of Rockwall County of murder; punishment, ninety-nine years in the penitentiary.
The trial term of the court below adjourned on the 11th day of June, 1926. The statement of facts herein was not filed in the office of the district clerk until October 4, 1926. This was manifestly after the time allowed by statute for such filing. The statement of facts can not be considered.
There was an exception taken to the definition of murder given in the court's charge. The court gave the definition of murder as same appeared in our statute prior to the adoption of the codified statutes of 1925. We do not think the rearrangment of the language in the codification makes any difference in the sense, or changes the law in any material part. Two other exceptions to the charge of the court can not be considered because dependent upon facts introduced in evidence which are not before us. What we have just said applies to appellant's bills of exception Nos. 2, 3 and 4. In the absence of the facts we are unable to appraise the weight of the matters set up in said bills.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.